DENIED and Opinion Filed December 19, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01551-CV

                            IN RE PHUNG VAN TRAN, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-51820-2014

                            MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Stoddart
                                  Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its August 11, 2014 order, “reverse all monies ordered, and cease imprisoning

Relator.” We deny the petition.

       Relator first filed a petition in this case in which he failed to redact information that

identified his minor children. By order dated December 9, 2014, we struck the petition and

supporting appendix and granted relator leave to file a redrawn petition in compliance with rules

9.9 and 52 of the Texas Rules of Appellate Procedure. Relator’s redrawn petition still fails to

comply with rule 52. Rule 52 includes specific requirements concerning the form and contents

of a petition for writ of mandamus. See TEX. R. APP. P. 52.3, 52.7. Relator has not complied

with these requirements. He has not certified “that every factual statement in the petition is

supported by competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j).

Relator has not filed with the petition, as expressly required by rule 52.7, “a properly
authenticated transcript of any relevant testimony from any underlying proceeding.” TEX. R.

APP. P. 52.7(a)(2). Instead, despite the fact that rule 52.7 requires that a properly authenticated

transcript of any relevant testimony from any underlying proceeding be filed with the petition,

relator has included in his appendix only an affidavit that relates his version of what transpired in

the trial court and a letter showing he has requested the preparation of the reporter’s record. See

TEX. R. APP. P. 52.7(a)(1). Moreover, although relator prays that the Court order the trial court

“to cease imprisoning Relator,” relator has not included proof of incarceration in his petition,

which is mandatory in cases seeking habeas corpus relief. TEX. R. APP. P. 52.3(k)(1)(D).

       Because the record in a mandamus proceeding is assembled by the parties, see TEX. R.

APP. P. 52.3(j), 52.3(k), this Court strictly enforces the requirements of rule 52 of the rules of

appellate procedure to ensure the integrity of the mandamus record. See, e.g., In re Butler, 270
S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).             When determination of an

original proceeding turns on factual evidence, the Court cannot determine the petition without a

reporter’s record.   See Ex parte King, 819 S.W.2d 944, 946–47 (Tex. App.—Houston [14th

Dist.] 1991, orig. proceeding). Affidavits are insufficient. Id. “Those seeking the extraordinary

remedy of mandamus must follow the applicable procedural rules. Chief among these is the

critical obligation to provide the reviewing court with a complete and adequate record.” In re Le,

335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding) (citing Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding)). We DENY the petition.




                                                      /Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE
141551F.P05



                                                –2–